


110 HR 1204 IH: 527 Transparency Act of

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1204
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Goode) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose
		  penalties for the failure of 527 organizations to comply with disclosure
		  requirements.
	
	
		1.Short titleThis Act may be cited as the
			 527 Transparency Act of
			 2007.
		2.Mandatory Monthly
			 Reporting
			(a)In
			 generalSection 527(j)(2) of the Internal Revenue Code of 1986
			 (relating to required disclosure) is amended to read as follows:
				
					(2)Required
				disclosureA political
				organization which accepts a contribution, or makes an expenditure, for an
				exempt function during any calendar year shall file with the Secretary monthly
				reports for each such year which shall be filed not later than the 20th day
				after the last day of the month and shall be complete as of the last day of the
				month, except that, in lieu of filing the reports otherwise due in November and
				December of any year in which a regularly scheduled general election is held,
				the organization shall file—
						(A)a pre-election report, which shall be filed
				no later than the 12th day before (or posted by registered or certified mail no
				later than the 15th day before) any election with respect to which the
				organization accepts a contribution or makes an expenditure, and which shall be
				complete as of the 20th day before the election;
						(B)a post-general
				election report, which shall be filed no later than the 30th day after the
				general election and which shall be complete as of the 20th day after such
				general election; and
						(C)a year-end report
				which shall be filed no later than January 31 of the following calendar
				year.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2007.
			3.Failure of 527
			 organization to comply with disclosure requirements
			(a)Excise tax on
			 managers
				(1)In
			 generalSubchapter C of chapter 42 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						4956.Tax on failure
				of political organizations to meet disclosure requirements
							(a)Tax
				imposedIn the case of a
				failure of a political organization to meet the disclosure requirements of
				section 527(j) with respect to any contribution to or expenditure from the
				political organization, there is hereby imposed on the political organization,
				in addition to any other tax or penalty provided in this title, a tax for each
				such failure.
							(b)Amount of
				taxThe tax imposed by subsection (a) shall be 30 percent of the
				total amount of the contribution or expenditure with respect to which such
				failure occurred.
							(c)Liability for
				tax
								(1)In
				generalExcept as provided by paragraph (2), the tax imposed by
				subsection (a) shall be paid by the political organization.
								(2)Joint and
				several liability of organization managersEach organization manager of the political
				organization shall be jointly and severally liable for any tax imposed under
				subsection (a).
								(d)Organization
				managerFor purposes of this
				section, the term organization manager means any officer,
				director, or trustee of the political organization (or individual having powers
				or responsibilities similar to those of an officer, director, or
				trustee).
							(e)Political
				organizationThe term political organization shall
				have the meaning given such term by section
				527(e)(1).
							.
				(2)Conforming
			 amendments
					(A)The heading for subchapter C of chapter 42
			 of such Code is amended by adding at the end the following:
			 ; failure of political
			 organizations to meet reporting requirements.
					(B)The table of
			 sections for such subchapter C is amended by adding at the end the
			 following:
						
							
								Sec. 4956. Tax on failure of political organizations to meet
				disclosure
				requirements.
							
							.
					(C)The item in the
			 table of subchapters of such chapter 42 relating to subchapter C is amended to
			 read as follows:
						
							
								Subchapter C. Political expenditures of
				section 501(c)(3) organizations; failure of
				political organizations to meet reporting
				requirements.
							
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2007.
				(b)Denial of gift
			 tax exclusion
				(1)In
			 generalParagraph (4) of section 2501(a) of the Internal Revenue
			 Code of 1986 (relating to taxable transfers) is amended to read as
			 follows:
					
						(4)Transfers to
				political organizations
							(A)In
				generalParagraph (1) shall not apply to the transfer of money or
				other property to a political organization (within the meaning of section
				527(e)(1)) for the use of such organization.
							(B)Exception for
				failure of organization to meet disclosure requirementsSubparagraph (A) shall not apply to any
				transfer in a calendar year for which the political organization fails to make
				the disclosures required by section
				527(j).
							.
				(2)Notice to
			 contributors of denial of gift tax exception for failure to
			 discloseSection 527(j) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Notice to
				contributors of denial of gift tax exception for failure to
				discloseIn the case of a
				final determination by the Secretary that a failure described in paragraph
				(1)(A) with respect to an organization occurred, the organization shall, not
				later than 90 days after the date of such determination, provide written notice
				of such failure to each contributor to the organization for the calendar year
				in which such failure occurred. Such notice shall include a statement that the
				exception under section 2501(a)(4)(A) does not apply to any contribution to the
				organization in such calendar
				year.
						.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to transfers made after December 31, 2007.
				4.Simultaneous
			 transmission of Reports to Federal Election Commission
			(a)In
			 GeneralSection 304 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 434) is amended by adding at the end the following new
			 subsection:
				
					(i)Reports of
				Political Organizations Under Internal Revenue Code of 1986
						(1)Simultaneous
				filing of Treasury reports with CommissionAt the time a
				political organization described in section 527 of the Internal Revenue Code of
				1986 files a report with the Secretary of the Treasury under section 527(j) of
				such Code, the organization shall file a copy of the report with the
				Commission.
						(2)Treatment as
				report filed with CommissionFor purposes of this Act, the copy
				filed under this subsection of a report filed with the Secretary of the
				Treasury shall be treated as a report or statement filed with the Commission
				under this
				section.
						.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall take effect January 1, 2008.
			
